DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.
 Allowable Subject Matter
Claims 1, 2, 8, 9 and 21-27 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1 and 8, as stated in the Patent Board decision dated April 26, 2021, Andrews (US 3,347,527) in view of Johnson (US 2,659,958), Brigham (US 2,265,302) and Seas (US 2006/0060831) fails to disclose a fencing material wherein the mesh material is one of a polyvinyl chloride material and a vinyl coated material.
As stated in the Patent Board decision, there is no teaching or suggestion to modify the fencing material disclosed by Andrews in view of Johnson, Brigham and Seas wherein the mesh material is one of a polyvinyl chloride material and a vinyl coated material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/28/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619